DETAILED ACTION
The following Office action concerns Patent Application Number 16/564,563.  Claims 1-20 are pending in the application.
Claims 12-20 have been withdrawn from consideration as being drawn to a non-elected invention.
The documents entitled “List of References Cited by Applicant,” submitted 9/9/19 and 6/8/20, have not been considered as Information Disclosure Statements, because the documents do not satisfy the requirements for an Information Disclosure Statement (IDS).  Each page of an IDS must include a heading that clearly indicates that the list is an information disclosure statement. See 37 C.F.R. 1.98(a).  The documents “List of References Cited by Applicant” do not include a heading indicating that the list is an Information Disclosure Statement.
Election/Restrictions
A restriction requirement was sent to the Applicant on October 28, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on December 28, 2021 and elected Group I, claims 1-11, without traverse.  Accordingly, claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. § 112(b) because the claim requires the metal nanowires to comprise and consist of silver and other metals.  It is unclear whether the list of metals is open (comprises) or closed (consisting of). 
Claim 10 is rejected under 35 U.S.C. § 112(b) because the terms “said polymer film wrapped around a rotating drum” and “the down-stream side of the area” lack antecedent basis.  MPEP § 2173.05(e).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Takada (US 2011/0018424) in view of Uetani et al (US 4,220,694), Banik et al (US 2005/0065400) and Lee et al (US 2021/006500).
Takada teaches a method of making a transparent electrode, comprising coating a dispersion of metal nanowires on a polymer mold-release film, bonding the mold release film and the nanowire film to a transparent base film (substrate), and peeling off the mold-release film (abstract; par. 47, 78, 80, 84, 95).  The mold-release film contains a surface coating of a fluororesin release agent (par. 80).  The fluororesin release film corresponds to the claimed hydrophobic polymer film.   Fluororesins are known in the art to be hydrophobic (See Uetani et al, col. 3, lines 20-23).  The method of bonding the films together includes roller press bonding (par. 95).  The films are 
The transparent base (substrate) includes polysulfone (par. 33).  Polysulfone is known in the art to be electroconductive (See Banik et al, par. 58).  Polysulfone is also known in the art to be hydrophilic (See Lee et al, par. 77).  Therefore, the hydrophilic polysulfone base film has a higher hydrophilicity than the hydrophobic fluororesin release film.  The metal nanowires include silver nanowires (par. 100).  The metal nanowires are dispersed in ethanol solvent (par. 100).  The dispersion of nanowires is applied by spray coating or bar coating (par. 82).
Claims 3 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Takada in view of Uetani et al, Banik et al, Lee et al and Niwa et al (US 2013/0199732).
Takada in view of Uetani et al, Banik et al and Lee et al teaches a method of making a transparent electrode including a fluororesin release layer as described above.  Takada in view of Uetani et al, Banik et al and Lee et al do not teach that the fluororesin is polytetrafluoroethylene.
However, Niwa et al teaches a release film comprising polytetrafluoroethylene (par. 182).  A person of ordinary skill in the art would have been motivated by design need for a specific fluororesin to combine the polytetrafluoroethylene of 
Regarding claim 8, the references are silent with respect to the zeta potentials of the silver nanowires and the polytetrafluoroethylene film.  The combination of teachings from cited references has rendered obvious the instantly claimed silver nanowires and polytetrafluoroethylene film.  Therefore, a person of ordinary skill in the art would reasonably expect the claimed zeta potentials to naturally arise.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Takada in view of Uetani et al, Banik et al, Lee et al and Tsuchida et al (US 2013/0220218).
Takada in view of Uetani et al, Banik et al and Lee et al teaches a method of making a transparent electrode which includes applying the nanowire dispersion by bar coating as described above.  Takada in view of Uetani et al, Banik et al and Lee et al do not teach the details of the bar coating method.  
However, Tsuchida et al teaches a method of coating a liquid film on a surface by bar coating (abstract).  The method includes shifting a bar which is parallel and apart from the surface to form the film (Fig. 1 and 8, par. 32).  A person of ordinary skill in the art would have been motivated by design .
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Takada in view of Uetani et al, Banik et al, Lee et al and Ueda (US 2017/0088938).
Takada in view of Uetani et al, Banik et al and Lee et al teaches a method of making a transparent electrode as described above.  Takada in view of Uetani et al, Banik et al and Lee et al do not teach that the substrate surface is inorganic.  
However, Ueda teaches a transparent electrode comprising a substrate coated with indium tin oxide (abstract; par. 18-19).  The indium tin oxide provides improved transparency and conductivity (par. 2).  A person of ordinary skill in the art would have been motivated to combine the indium tin oxide coating of Ueda with the transparent base substrate of Takada in view of Uetani et al, Banik et al and Lee et al in order to obtain an electrode having improved transparency and conductivity.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 1, 2022